 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 1 of 10 Page ID #:1728



 1   Arthur K. Cunningham, SBN 97506
       E-Mail: Arthur.Cunningham@LewisBrisbois.Com
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
     650 East Hospitality Lane, Suite 600
 3   San Bernardino, California 92408
     Telephone: (909) 387-1130
 4   Facsimile: (909) 387-1138
 5   Christopher D. Lockwood, SBN 110853
       E-Mail: Christopher.Lockwood@AriasLockwood.com
 6   ARIAS & LOCKWOOD
     1881 S. Business Center Drive, Suite 9A
 7   San Bernardino, CA 92408
     Telephone: (909) 890-0125
 8   Facsimile: (909) 890-0185
 9   Attorneys for Defendants Sergeant Ayala, Deputy Figueroa, Deputy Pearson, Deputy
     Lopez, Deputy Cordero, Deputy Llanos, Deputy Hinson, Deputy Caverley, Deputy
10   Rodarteo-Lugo, Deputy Miranda, Deputy Varoni, Deputy Maldonado, Deputy Kramer,
     Deputy Tarango, Deputy Steele, Deputy Bergert, Deputy Tesillo
11

12

13                              UNITED STATES DISTRICT COURT
14                            CENTRAL DISTRICT OF CALIFORNIA
15   MARY H. GARCIA, individually and as
                                       )                 CASE NO.:   5:18 CV 839 SJO (ASx)
     successor-in-interest to Estate of Phillip
                                       )
16   Soto Garcia, Jr. (Deceased); ANGELO
                                       )                 OBJECTIONS TO PLAINTIFFS’
     GARCIA; and PHILLIP J. GARCIA,    )                 PROPOSED VOIR DIRE QUESTIONS
17                                     )Plaintiff,       (DOCKET NUMBER 116)
                                       )
18               vs.                   )
                                       )
19   SERGEANT AYALA et al,             )
                                       )
20                         Defendants. )
                                       )
21                                     )
                                       )
22

23

24

25

26

27

28
                                                     1
 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 2 of 10 Page ID #:1729



 1         The only valid purpose of voir dire questions is obtaining information to allow
 2   counsel to exercise challenges either for cause or peremptory. Darbin v. Nourse, 664 F.2d
 3   1109, 1112-1113 (9th Cir. 1981); Jones v. Wellham, 104 F.3d 620, 630 (4th Cir. 1997); De
 4   Pue v. Sears, Roebuck & Co., 1992 U.S. Dist. Lexis 21487, *3-4 (W.D. Mich. 1992).
 5         One of the main reasons federal judges usually conduct voir dire rather than
 6   allowing counsel to ask questions is to avoid improper attempts by counsel to start closing
 7   arguments during voir dire, to submit “evidence” though voir dire questions which is not
 8   admissible at trial, and to ask jurors how they would vote if specified evidence were
 9   presented. De Pue, *5 (“a properly conducted voir dire examination aspires to identify
10   bias and prejudice, not to implant it.”); Sandidge v. Salen Offshore Drilling Co., 764 F.2d
11   252, 257 (5th Cir. 1985) (it would be improper to ask questions which “asked the jury how
12   it would weigh evidence it had not heard” or “whether they would be impressed by certain
13   types of testimony on damages”); Hoffman v. Sterling Drug, Inc., 374 F. Supp. 850, 859
14   (M.D. Penn. 1974) (question asking jurors whether they would award substantial damages
15   if the evidence supported it is improper).
16         Voir dire questions should be neutral, not argumentative questions phrased in a
17   manner which favors one side. United States v. Toomey, 764 F.2d 678, 683 (9th Cir. 1985)
18   (“there is no requirement that the court propound argumentative questions on voir dire”);
19   LaMar v. Ishee, 2010 U.S. Dist. Lexis 135506, *76 (S.D.Ohio 2010) (“argumentative or
20   sarcastic questions are never appropriate in voir dire”).
21                Robinson's argument for a voir dire which would have educated the
22         venire about this "black inner-city culture" theory misconstrues the purpose of
23         voir dire. The constitutional (as opposed to the advocate's) purpose of voir
24         dire is not to educate the veniremen about any particular facet of the case nor
25         to condition them to embrace any theory (not already established as a matter
26         of law or to be established by the use of expert witnesses). Its role is simply to
27         ensure that the jury to be impaneled will be an impartial one. [Citation]
28         United States v. Robinson, 832 F.2d 366, 368 (7th Cir. 1987).
                                                   2
 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 3 of 10 Page ID #:1730



 1          Most of the questions Plaintiffs submitted are proper, but some clearly cross the line
 2   and Defendants object.
 3   PROPOSED QUESTIONS TO WHICH DEFENDANTS OBJECT
 4   Proposed question                                   Objections
 5   10. Have you, or anyone close to you, ever          This is an attempt to submit “evidence”
 6   had a seizure or been diagnosed with                through voir dire questions and it is not
 7   epilepsy or seizure disorder?                       relevant to potential challenges to jurors.
 8   a. If yes, please describe.
 9   25. Do you believe that jail inmates have           This is an argumentative and abstract
10   too many legal rights? a. If yes, explain.          question unrelated to the issues to be tried.
11   26. Do you believe that protecting law and          This is an argumentative and abstract
12   order is more important that preserving             question unrelated to the issues to be tried.
13   constitutional rights? a. If yes, explain.          The meaning of “law and order” is also
14                                                       vague.
15   28. Do you believe that whatever happens to This is an argumentative question.
16   people while in law enforcement custody is
17   their own fault for having been arrested?
18   a. If yes, explain.
19   29. Can you follow a jury instruction that          There is no valid basis for the proposed jury
20   you are not to give a deputy/officer or             instruction. See docket number 110, pages
21   correctional officer’s testimony greater            8-10.
22   weight because he/she is a deputy officer?
23   30. Do you believe that jail inmates are less       This is an argumentative question.
24   deserving of protection of their legal and
25   civil rights than other citizens?
26   a. If yes, why?
27   31. Do you have reservations about the              This is an argumentative and abstract
28
                                                     3
 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 4 of 10 Page ID #:1731



 1   importance of laws and policies that                question.
 2   deputies/officers are required to follow to
 3   uphold the civil rights of people they have
 4   arrested or are in-custody?
 5   a. If yes, please describe.
 6   32. Do you think anyone should be able to           This assumes facts contrary to the evidence
 7   second-guess a deputy or correctional               and is argumentative. Decedent was seen
 8   officer’s decision to or not to obtain medical by medical and mental health personnel.
 9   assistance for someone in custody?
10   33. Would you hesitate to hold a deputy or          This assumes facts contrary to the evidence
11   correctional officer responsible for injuries       and is argumentative. Decedent was seen
12   in a civil case if the evidence establishes         by medical and mental health personnel.
13   that the injuries occurred as a result of the
14   deputy or correctional officer’s failure to
15   summon medical care for someone in
16   custody?
17   34. Do you think anyone should be able to           This assumes facts contrary to the evidence;
18   second-guess a deputy or correctional               decedent was held in a cell with a water
19   officer’s decision to or not to provide food        fountain, and defendants made no decisions
20   or water for someone in custody?                    concerning meals while decedent was in
21                                                       that cell. For the three hour time period
22                                                       applicable to defendants it is argumentative
23                                                       and it omits the context: a decision made
24                                                       based on decedent’s violent actions which
25                                                       made it unsafe to provide water.
26   35. Would you hesitate to hold a deputy or          This assumes facts contrary to the evidence;
27   correctional officer responsible for injuries       decedent was held in a cell with a water
28
                                                     4
 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 5 of 10 Page ID #:1732



 1   in a civil case if the evidence establishes          fountain, and defendants made no decisions
 2   that the injuries occurred as a result of the        concerning meals while decedent was in
 3   deputy or correctional officer’s failure to          that cell. For the three hour time period
 4   provide food or water for someone in                 applicable to defendants it is argumentative
 5   custody?                                             and it omits the context: a decision made
 6                                                        based on decedent’s violent actions which
 7                                                        made it unsafe to provide water.
 8   36. Would you hesitate to hold a deputy or           This is argumentative and abstract and it
 9   correctional officer responsible for injuries        erroneously assumes that damages can be
10   in a civil case if the evidence establishes          awarded absent proof of injury
11   that a deputy or correctional officer violated
12   someone’s constitutional rights?
13   a. Would it matter if that “someone” was an
14   inmate?
15   37. When jail inmates do not comply with             This is highly argumentative and assumes
16   orders of law enforcement officers, do you           facts contrary to the evidence. Decedent
17   believe that the inmate(s) deserve whatever          was never “beaten.” Nor was decedent
18   happens to them, including being beaten              physically disabled or psychologically
19   physically?                                          unable to comply.
20   a. If yes, would it make a difference if the
21   inmate was physically disabled (i.e. deaf) or
22   psychologically unable (i.e. Psychosis) to
23   comply?
24   i. If yes, why?
25   38. Do you believe that jail inmates have no         This is argumentative and assumes
26   right to be free from deputies using                 excessive force was used
27   excessive physical force against them while
28
                                                      5
 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 6 of 10 Page ID #:1733



 1   incarcerated?
 2   39. Do you think that while Riverside                  This is argumentative and assumes
 3   County Deputies might use physical force               excessive force was used
 4   against a person, they wouldn’t use
 5   unreasonable or excessive force?
 6   a. If yes, explain.
 7   40. Would you have trouble believing that              This is argumentative and assumes
 8   Riverside County Deputies would                        excessive force was used repeatedly
 9   repeatedly use unreasonable force against a
10   person?
11   a. If yes, explain.
12   41. Would you be hesitant or less willing to           This is argumentative, assumes excessive
13   hold deputies fully accountable for use of             force was used, and assumes decedent had a
14   excessive force upon an inmate if it                   “mental health crisis”
15   occurred when an inmate was experiencing
16   a mental health crisis?
17   42. Do you believe that Riverside County               This is argumentative and assumes liability
18   Sheriff’s Deputies would not intentionally             for not complying with jail policies, which
19   violate Department policies concerning the             is contrary to law
20   treatment of jail inmates?
21   a. If yes, why?
22   43. Do you believe that deputies or                    This is argumentative and abstract
23   correctional officers are required to treat jail
24   inmates with more respect than the inmates
25   deserve?
26   44. Do you believe that if deputies or                 This is argumentative and assumes there
27   correctional officers see another deputy or            was excessive force
28
                                                        6
 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 7 of 10 Page ID #:1734



 1   correctional officer using excessive force or
 2   violating an [sic] someone’s constitutional
 3   rights they should intervene and stop that
 4   person?
 5   45. Do you think that while a deputy might          This is argumentative
 6   be wrong or make a mistake, the deputy
 7   wouldn’t make a serious mistake?
 8   a. If yes, explain.
 9   46. Do you believe that Riverside County            This is argumentative and assumes there
10   Sheriff’s Deputies would not knowingly use was excessive force
11   excessive force against jail inmates?
12   a. If yes, why?
13   47. Do you believe that Riverside County            This is argumentative and assumes
14   Sheriff’s Deputies would not harm jail              defendants harmed decedent “maliciously
15   inmates maliciously or sadistically?                and sadistically
16   a. If yes, why?
17   64. In this case, you will hear that several        This is opening statement, not a voir dire
18   deputies and correctional officers caused           question, and it assumes facts contrary to
19   multiple injuries to Phillip Garcia, deprived       the evidence. Decedent was held in a cell
20   him of food and water, and failed to seek           with a water fountain, and defendants made
21   medical care, all of which resulted in his          no decisions concerning meals while
22   death. Would you have opposition to the             decedent was in that cell. Decedent was
23   family of a jail inmate requesting a large          seen by both medical and mental health
24   sum of money from all of the participating          personnel. For the three hour time period
25   deputies and correctional officers?                 applicable to defendants it is argumentative
26   a. If yes, explain.                                 and it omits the context: a decision made
27                                                       based on decedent’s violent actions which
28
                                                     7
 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 8 of 10 Page ID #:1735



 1                                                       made it unsafe to provide water.
 2   68. Do you believe that deputies/officers           This is argumentative and assumes
 3   working in the jail sometimes need to be            defendants “bent the law”
 4   able to bend the law a bit in order to endure
 5   security in the jails?
 6   69. Do you believe that deputies/officers           This is argumentative and assumes decedent
 7   should be given more leeway in following            purposely annoyed or provoked defendants
 8   policies about use of force against jail
 9   inmates if the inmates purposefully seek to
10   annoy or provoke deputies/officers?
11   70. Do you believe there are circumstances          This is argumentative and assumes
12   in which law enforcement officers should be defendants used “illegal force”
13   excused for using illegal force against jail
14   inmates?
15   77. There will be evidence in this case that        This is argumentative and assumes things
16   Phillip Garcia may have been suffering              plaintiffs will not be able to prove at trial
17   from a mental crisis, a psychosis, or the
18   confusional state brought on by having
19   suffered a seizure. Would that make it a
20   little bit harder for you to find in favor of
21   the plaintiff?
22

23          Other proposed questions are proper if phrased in a neutral manner, or if followed
24   up with the opposite questions, but are objectionable if given by themselves.
25   17. Have you, or anyone close to you, ever          This should be phrased as “a significant
26   had a significant positive experience with          positive or negative experience” or should
27   the Riverside County Sheriff’s Department,          be followed by a question about significant
28   its deputies, or other any other law                negative experiences.
                                                     8
 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 9 of 10 Page ID #:1736



 1   enforcement agency or officers?
 2   a. If yes, please describe.
 3   18. Do you have a positive opinion of the           This should be phrased as “positive or
 4   Riverside County Sheriff’s Department or            negative opinion” or should be followed by
 5   of individual deputies or employees?                a question about negative opinions.
 6   a. If yes, please describe.
 7   19. Have you read or heard anything                 This should be phrased as “favorable or
 8   favorable about the Riverside County                unfavorable” or should be followed by a
 9   Sheriff’s Department or of individual               question about anything negative.
10   deputies or employees?
11   20. Do you have a positive opinion of               This should be phrased as “positive or
12   Riverside County jails?                             negative opinion” or should be followed by
13                                                       a question about negative opinions.
14   21. Have you read or heard anything                 This should be phrased as “favorable or
15   favorable about Riverside County jails?             unfavorable” or should be followed by a
16                                                       question about anything negative.
17

18         One set of questions was improperly included three times.
19
     27. Do you think a deputy or correctional           Asking the question once is potentially
20   officer’s testimony, under penalty of               relevant to bias. Asking it three times is
21   perjury, is more trustworthy than the               redundant and is an indirect way of telling
     average person’s testimony?                         the jury to distrust the testimony of law
22   a. Why?                                             enforcement officers.
23   58. Do you believe that deputies/officers are
     more honest when testifying that other
24   witnesses?
25   57.Do you believe that deputies/officers
     would not knowingly misstate facts in their
26
     written reports or in testimony given under
27   oath?
28
                                                     9
 Case 5:18-cv-00839-SJO-AS Document 132 Filed 06/11/19 Page 10 of 10 Page ID #:1737



 1

 2
     DATED: June 11, 2019              ARIAS & LOCKWOOD

 3

 4
                                                   /s/
                                       Christopher D. Lockwood
 5                                     Attorneys for defendants Defendants Sergeant
 6                                     Ayala, Deputy Figueroa, Deputy Pearson, Deputy
                                       Lopez, Deputy Cordero, Deputy Llanos, Deputy
 7                                     Hinson, Deputy Caverley, Deputy Rodarteo-Lugo,
 8                                     Deputy Miranda, Deputy Varoni, Deputy Tarango,
                                       Deputy Steele, Deputy Bergert, Deputy Tesillo
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            10
